Exhibit 10.4

EAGLE MATERIALS INC.

AMERICAN GYPSUM COMPANY

SALARIED INCENTIVE COMPENSATION PROGRAM

FOR FISCAL YEAR 2010

1. Bonus Pool

To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of earnings of American Gypsum Company (the
“Company”). The actual percentage may vary from year to year.

For Fiscal Year 2010, the bonus pool will be equal to 2.25% of American Gypsum
Company’s operating profit.

Participants must be employed at fiscal year-end to be eligible for any bonus
award. Awards may be adjusted for partial year participation for participants
added during a year.

Eagle Materials CEO retains the final right of interpretation and administration
of the plan and to amend or terminate the plan at any time.

2. Eligibility

The American Gypsum Company President, Vice Presidents and Plant Managers will
be participants in the plan. Additional participants who have management
responsibilities or are in a professional capacity that can measurably impact
earnings may be recommended by American Gypsum Company President subject to the
approval of the Eagle Materials CEO. The addition of new plan participants will
not affect the total pool available but will in effect dilute the potential
bonuses of the original participants.

A participant must be an exempt salaried manager or professional. No hourly or
non-exempt employee may participate. Participants in this plan may not
participate in any other company incentive plan with monetary awards, except for
American Gypsum Company’s Long-Term Compensation Program, the Eagle Materials
Long-Term Compensation Program and the Eagle Materials Special Situation
Program.

3. Allocation of Pool

The American Gypsum Company President will be eligible for 20%—25% of the pool.
The American Gypsum Company President will recommend the distribution of the
remainder of the company pool. The participants in the plan and their percentage
of the pool will be approved by the Eagle Materials CEO at the beginning of the
fiscal year for which the bonus is being earned. For example:

 

Participant

   % of Pool Available  

Company President

   22 %

Vice Presidents

   34 %

Plant Managers

   20 %

Other Participants (Directors, Superintendents)

   24 %       

Total

   100 %



--------------------------------------------------------------------------------

The American Gypsum Company President’s bonus opportunity will be 50% objective
goals and 50% discretionary as determined by Eagle Materials CEO taking into
consideration overall job performance and compliance with Eagle Materials
Policies and Code of Ethics. All participants in the plan must have the ability
to significantly affect the performance of the subsidiary company by achieving
measurable, quantifiable objectives. The American Gypsum Company President will
determine the objective and discretionary balance of bonus opportunities for the
other participants in this program, subject to approval by the Eagle Materials
CEO.

4. Objective Criteria

Objective setting is essential to an effective incentive compensation plan.
Objectives should be measurable and focus on areas that have meaningful impact
on our operational performance. Having selected objectives, it is also important
to establish a reference point for that objective which indicates expected
performance.

In addition to consideration of the budget plan as a reference, we will consider
historic performance of a facility, equipment design standards, industry
standards, comparable values from other companies or like situations and any
other qualified source or establishing reference points or basis for determining
performance.

To illustrate the need for the selection of an objective, the reference point
and how performance deviation from the reference is judged, let’s look at safety
as an example. Let’s suppose a company plans 0 lost time accidents, which is
reasonable to plan. If they have 1 lost time accident, is the performance a
total failure, poor, fair or reasonable? If they have 2 lost time accidents, is
the performance unacceptable, poor, fair or reasonable? From this information it
would be difficult to assess their overall safety performance. We could give
consideration to the number of incidents requiring doctor’s treatment. We could
include an evaluation of worker’s compensation claims or dollars spent. As an
alternative to these, we could use industry statistics available from an
authoritative source such as OSHA or GA which show accident frequency and
severity ratio for comparable facilities. We could establish a mean or average
as our reference point, based on accident frequency and severity, and agree to a
bonus adjustment according to our percentile ranking with comparable industry.

Another example might be the case of a dryer system that is allowed to
deteriorate. This would tend to lower thermal efficiency and line speed, but
could increase available hours because we didn’t take the necessary down time to
repair the dryer system. A plan built on this premise might have production and
BTU per MSF statistics lower than historical performance but up time shown as
higher. Rather than

 

-2-



--------------------------------------------------------------------------------

using plan as the reference point for these criteria, we might use historical
performance for line speed, BTU/msf and a combination of historical and industry
average for up time. The intent would be to cause a focus on the issue of not
deferring maintenance.

Because our basic products are commodities the level of prices in a given market
area are established by supply and demand over which local management has little
control. Through price leadership, local management can affect prices in a small
range around supply-demand equilibrium. Accordingly, one of the performance
criteria might still be pricing but this does not indicate that an overall bad
or good market is itself a performance indicator of local management. For bonus
purposes, they should neither be penalized nor rewarded for the general economic
conditions.

Fixed assets is another area over which local management exercises limited
control. Each manager basically has to work with the fixed assets he is
assigned. Local management can exercise considerable control over current assets
such as receivable and inventory but, as a heavily capitalized industry with
limited transportability, local management essentially has to do the best they
can with the PP&E they are assigned.

Typical objectives that impact earnings include:

 

  •  

Sales

 

  •  

Volume (total or specific product)

 

  •  

Price

 

  •  

Market share

 

  •  

Plant Efficiencies

 

  •  

Waste

 

  •  

Speed

 

  •  

Delay

 

  •  

Fuel usage/msf

 

  •  

Contribution/machine hour

 

  •  

Production

 

  •  

Volume

 

  •  

Cost (total or specific component)

 

  •  

Quality Rating

 

  •  

Environmental Compliance

 

  •  

Managing Capital Projects

 

  •  

Overhead Reduction

 

  •  

Working Capital

 

  •  

Inventory turns

 

  •  

Receivables

 

  •  

Long Term Planning

 

  •  

Gypsum reserves

 

  •  

Maintenance - protection of assets

 

  •  

Personnel

 

  •  

Training and development

 

-3-



--------------------------------------------------------------------------------

  •  

Turnover rate

 

  •  

Union relations

5. Measuring Performance

At the close of the fiscal year the American Gypsum Company President will
review the performance of the company versus the objectives submitted at the
beginning of the year and recommend the distribution of the pool to the
participants. Distribution of the pool requires approval of the Eagle Materials
CEO.

Any portion of the Company Operating Pool not paid out (unearned) or forfeited
will be added to the Special Situation Program (the “SSP”) at Corporate.

At anytime during the fiscal year the American Gypsum Company President may also
recommend to the Eagle Materials CEO an SSP award to recognize outstanding
individual performances that dramatically improved the Company’s profitability
or long term value.

 

-4-